                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    GREGORY SHANE KINNARD, JR.,               )
                                              )        Civil Action No. 18 – 289
                           Plaintiff,         )
                                              )
                      v.                      )        Magistrate Judge Lisa Pupo Lenihan
                                              )
    PA. DEPT. OF CORRECTIONS, et              )
    al.,                                      )
                                              )
                           Defendants.        )


                                        MEMORANDUM ORDER

         Upon review, the Court has determined that the above action case number is duplicative

of Case No. 18-298. 1 As part of its general power to administer its docket, a district court may

stay or dismiss a suit that is duplicative of another suit in federal court. See Colo. River Water

Conservation Dist. v. United States, 424 U.S. 800, 817 (1976) (“As between federal district

courts, . . . though no precise rule has evolved, the general principle is to avoid duplicative

litigation.”); Walton v. Eaton Corp., 563 F.2d 66, 70 (3d Cir. 1977) (en banc) (prohibiting a

plaintiff from “maintin[ing] two separate actions involving the same subject matter at the same

time in the same court and against the same defendant.”) Given that Case No. 18-298 is further

along in its procedural posture, the undersigned will dismiss this action as duplicative so that

Plaintiff can pursue his claims against Defendants in Case No. 18-298.

                             AND NOW, this 15th day of October, 2018;




1
    The complaints in these two cases are identical.
                                                  1
       IT IS HEREBY ORDERED that this case is dismissed as duplicative to Case No. 18-

298.

       AND IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED.




                                                      /s/ Lisa Pupo Lenihan
                                                      Lisa Pupo Lenihan
                                                      United States Magistrate Judge

cc: Gregory Shane Kinnard, Jr.
    EV-9358
    SCI Greene
    175 Progress Drive
    Waynesburg, PA 15370




                                           2
